DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11, 13-16 and 18-23 are pending in the application.  No newly added claims are presented. Claim 12 has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14, 15 & 23 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 14 recites the limitation "lower base layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 recites the limitation "lower base layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23 recites the limitation "base layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-16 and 18-23, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,690,096 hereinafter referred to as G2 (Gladney) in view of US Patent Publication No. US2016/0157630A1 hereinafter referred to as D1 (DeFranks) further in view of US Patent Publication No. US2014/0033441A1 hereinafter referred to as M1 (Morgan).  G2 discloses a mattress 700 comprising:  a layer for overlying an inner core of coil springs or bladder consisting of at least pre-conditioned three dimensionally polymeric fiber matrix layer 32 (see column 5 lines 62-67 and claim 4), consisting of an three dimensional polymeric fiber matrix layer 32 having constant length, width and height dimensions, wherein the three dimensional polymeric fiber matrix layer is preconditioned (see abstract and column 2 line 9-column 4 line 55) so as to change a mechanical property of the pre-conditioned three dimensionally polymeric fiber matrix layer ( see claim 1 and column 10 line 21-colunm 11 line 43) relative to the three dimensionally polymeric fiber matrix layer without preconditioning (see fig. 7, see column 11 lines 1-16).  However, G2 does not claim a pre-conditioned three dimensionally polymeric fiber matrix layer consisting of an extruded three dimensional polymeric fiber layer, the extruded three dimensional polymeric fiber layer comprising randomly oriented polymer fibers bonded at coupling points between adjacent fibers; and having a free volume per unit area of the layer; wherein the at least one pre-conditioned three dimensionally polymeric fiber matrix layer is intermediate at least one upper foam layer  and the inner core and wherein the at least one three dimensionally polymeric fiber matrix layer, the at least one upper foam layer, and the inner core have length and width dimensions that are the same or a mattress comprising: a layer for overlying an inner core of coil springs or bladder.
D1 discloses an extruded (see paragraph 0005 and 0014) three dimensional polymeric fiber matrix layer constant length, width and height dimensions (see fig. 1-6), consisting of randomly oriented fibers bonded at coupling points between adjacent fibers and having a free volume per unit area of the layer (see fig. 1, and paragraph 0005 and 0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of G2 to utilize a fiber matrix (foam pad) as taught by D1 to foam the mattress of G2.  Such a foam pad would have been obvious to utilize for the purpose of improved heat and moisture management due to improved ventilation, and such an arrangement would not yield unexpected results.
M1 discloses a mattress 1 further comprising at least one upper foam layer 26 and an inner core layer 11, wherein the three dimensional fiber matrix layer 24 is intermediate at least one upper foam layer and the inner core wherein the at least one three dimensionally polymeric fiber matrix layer, the at least one upper foam layer, and the inner core have length and width dimensions that are the same; wherein the lower base layer comprises a inner core of coil springs (see paragraph 0009, Morgan). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fiber matrix of G2 to overlay an inner core of coil springs as taught by Morgan for the purpose of improving the comfort of the user and providing adequate ventilation.  Such a modification would not yield unexpected results. 
Re Claim 13
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the at least one upper foam layer comprises a viscoelastic foam (see paragraph 0012).
Re Claims 14 and 23
G2 as modified by D1 above and as further modified by M1 discloses the claimed invention except for wherein the lower base layer comprises a polyurethane foam or a latex foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the lower base layer to comprise a polyurethane foam or a latex foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The use of a polyurethane foam OR a latex foam is well known in the art to be used as a support.  Selection of one of these materials as a lower base layer would only require routine skill in the art. 
Re Claim 15
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the lower base layer comprises a coil spring inner core disposed within a foam bucket assembly (see paragraph 0009, Morgan).
Re Claim 16
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the polymer is selected from the group consisting of polyesters, polyethylene, polypropylene, nylon, elastomers, copolymers and its derivatives, including monofilament or bicomponent filaments having different melting points (see claim 23, D1).
Re Claim 18
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the three dimensional PLA fiber matrix layer has a height dimension of .5 to 5.9 inches (see paragraph 0016, D1).
Re Claim 19
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the pre-conditioned three dimensionally polymeric fiber matrix layer has a height dimension that decreases relative to the three dimensionally polymeric fiber matrix layer without pre-conditioning (see column 3 lines 60-67, G2).
Re Claim 20
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the pre-conditioned three dimensionally polymeric fiber matrix layer has a density that increases relative to the three dimensionally polymeric fiber matrix layer without pre-conditioning (see column 10 lines 8-15, G2; this is a well-known result of compressing a volume of material).
Re Claim 21
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the three dimensional polymeric fiber matrix layer has an indention force deflection ranging from 4 to 24.9 pounds-force (see paragraph 0020, D1).
Re Claim 22
G2 as modified by D1 above and as further modified by M1 discloses,
wherein the pre-conditioned three dimensionally polymeric fiber matrix layer has a IFD that decreases relative to the three dimensionally polymeric fiber matrix layer without pre-conditioning (see column 10 lines 8-15, G2; this is a well-known result of compressing a volume of material).
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant fails to provide reasoning or rationale as to why the prior art does not disclose the claimed limitation. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant fails to provide reasoning or rational as to why the prior art does not disclose the claimed limitation.
The declaration of DeFranks clearly states he never considered using a three-dimensional polymetric fiber matrix layer by itself in a mattress. However fails to state it does not disclose a fiber matrix layer by itself. As it is evident in the disclosure of DeFranks as highlighted in paragraph 0009 the fiber matrix layer is first created by itself then integrated with a foam polymer. It is clear in the declaration and disclosure of DeFranks that DeFranks discloses a fiber matrix layer by itself but does not utilizing the fiber matrix layer by itself in a mattress. But that not utilizing the fiber layer as a stand-alone layer in a mattress does not negate the fact the fiber matrix layer is discloses as a independent layer by itself that is then combined with foam, then the combination layer is utilized in a mattress. However it is clear the prior art of Gladney does disclose utilizing a fiber layer by itself in a mattress. The declaration fails to overcome the rejection or explain how the fiber matrix layer of DeFranks is not consisting of only fibers. 
Applicant also argues the prior art of G2 only references a fiber pad one time.  Examiner respectfully agrees that the prior art of G2 is directed towards the pre-conditioning of a foam pad in general, and it is also disclosed that an example of a foam pad is a fiber pad.  Hence, it is clear that the prior art of G2 discloses a pre-conditioned fiber pad.  Mentioning of a disclosure even once does not change the fact that the prior art discloses the limitation.  G2 is directed towards the pre-conditioning of a foam pad in general and it is also disclosed that an example of a foam pad is a fiber pad.
Lastly, Applicant argues that the combination of G2 and D1 is improper because D1 does not read on the "consisting of" claim limitation and because it discloses a final product which is a fiber matrix layer combined with a foam layer.  However, Applicant's interpretation of the prior art is incorrect.  D1 firstly discloses a fiber latex layer as a standalone product, then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam. However, the fact still remains that the fiber matrix layer is disclosed and depicted as a standalone apparatus which satisfies the “consisting of” limitation.  D1 discloses a fiber matrix layer as an intermediate structure which is then combined with a foam and which results in a fiber matrix layer 16, a combination foam fiber layer 14 and a foam layer 12 integrated as one support.  The claim is clearly directed towards a fiber matrix layer consisting of only fibers, which D1 does clearly disclose as elements 10 and 16.  The fact still stands that the fiber matrix layer is disclosed and depicted as a structure that is an independent layer from the remaining layers and is only made of fibers.  The claim is directed towards a mattress comprising a layer consisting of only fibers.  The “consisting of” limitation limits the claim to just what is claimed and nothing beyond. It does not mean the invention as a whole is limited to only the disclosure.  For example, the “consisting of” limitation is for “a fiber matrix layer” and not “a fiber matrix mattress”.  Additionally, G2 is the base reference which clearly discloses the claimed limitation and satisfies the “consisting of” language.  G2 is clearly directed towards a preconditioned layer being a fiber matrix layer.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673